 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 5, 2020 and
is entered into by and between Stephen Brown (the “Executive”) and NanoVibronix,
Inc. (the “Company”). The Company and the Executive shall be referred to herein
as the “Parties.”

 

RECITALS

 

Whereas, the Company desires to employ the Executive as its chief financial
officer, and the Executive desires to be employed by the Company as its chief
financial officer;

 

Whereas, the Company and the Executive desire to set forth in writing the terms
and conditions of their agreement and understandings with respect to the
employment of the Executive as its chief financial officer; and

 

Whereas, the Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for the period and upon the terms and
conditions contained in this Agreement.

 

Now, Therefore, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I.

Services to be Provided by Executive

 

A. Position and Responsibilities. The Executive shall serve in the position of
chief financial officer, and shall perform services for the Company as requested
or as needed to perform Executive’s job. The duties of the Executive shall be
those duties which can reasonably be expected to be performed by a person in
such position.

 

B. Performance. During the Executive’s employment with the Company, the
Executive shall devote, for the number of hours and during the times mutually
agreed to by the parties, the Executive’s time, energy, skill and reasonable
best efforts to the performance of the Executive’s duties hereunder in a manner
that will faithfully and diligently further the business and interests of the
Company, and shall exercise reasonable best efforts to perform the Executive’s
duties in a diligent, trustworthy, good faith and business-like manner, all for
the purpose of advancing the business of the Company. The Executive shall at all
times act in a manner consistent with Executive’s position.

 

 

 

 

ARTICLE II.

Compensation for SErvices

 

As compensation for all services the Executive will perform under this
Agreement, the Company will pay the Executive, and the Executive shall accept as
full compensation, the following:

 

C. Employee will report directly to Company’s Chief Executive Officer. Employee
understands and acknowledges that his employment is at-will and may be
terminated by the Company at any time and for any reason, with or without cause
for performance or otherwise, at any time, subject only to such limitations as
may be imposed by law.

 

D. Salary; Bonus Eligibility. Employee will receive an annual salary in the
amount of Two Hundred Thousand Dollars and xx/00 Cents ($200,000.00), which will
be paid biweekly in accordance with the Company’s regular payroll practices and
payroll periods. Employee may be eligible for an annual bonus of $25,000, if
earned, as determined in the Company’s sole discretion. Employee specifically
acknowledges that all bonus compensation is at the Company’s discretion.

 

E. Stock Options. The Executive has received, and may be eligible to receive,
certain grants of incentive stock options to purchase shares of common stock of
the Company (the “Stock Options”) set forth separately in those certain Stock
Option Agreements.

 

F. Expenses. The Company agrees that, during the Executive’s employment, it will
reimburse the Executive for out-of-pocket expenses reasonably incurred in
connection with the Executive’s performance of the Executive’s services
hereunder, upon the presentation by the Executive of an itemized accounting of
such expenditures, with supporting receipts, provided that the Executive submits
such expenses for reimbursement within thirty (30) days of the date such
expenses were incurred. Reimbursement shall be in compliance with the Company’s
expense reimbursement policies.

 

G. Other Benefits. The Executive is entitled to participate in any group health
insurance plan, option or similar incentive compensation plan, 401(k) plan,
disability plan, group life plan, and any other benefit or welfare program or
policy that is made generally available, from time to time, to other employees
of the Company, on a basis consistent with such participation and subject to the
terms of the plan documents, as such plans may be modified, amended, terminated,
or replaced from time to time.

 

ARTICLE III.
Term; Termination

 

A. Term of Employment. The term of the Executive’s employment under this
Agreement shall continue in effect until terminated by either party.

 

2

 

 

B. Termination. Either party may terminate the Executive’s employment at any
time upon 90 days written notice. The date of the Executive’s termination shall
be the date stated in the notice of termination. Upon termination of the
Executive’s employment, the Company shall pay the Executive (i) any unpaid Per
Unit Fees accrued through the date of termination, (ii) any accrued and unpaid
vacation or similar pay to which the Executive is entitled as a matter of law or
Company policy, and (iii) any unreimbursed expenses properly incurred prior to
the date of termination (the “Accrued Obligations”). Upon such termination, the
Company shall have no further liability or obligation to the Executive under
this Agreement or in connection with the Executive’s employment hereunder,
except for the Accrued Obligations. The Executive’s termination under this
Agreement shall also constitute the Executive’s resignation as an officer or
director of any affiliate or subsidiary of the Company, as applicable.

 

C. Termination for Cause. In the event the Company terminates the Executive’s
employment for Cause (defined below), the Company shall have no further
liability or obligation to the Executive under this Agreement or in connection
with the Executive’s employment hereunder, except for the Accrued Obligations.
The Accrued Obligations shall be payable in a lump sum within the time period
required by applicable law, and in no event later than thirty (30) days
following termination of employment. For purposes of this Agreement, “Cause”
means termination because of: (a) an act or acts of theft, embezzlement, fraud,
or willful or material misrepresentation by the Executive; (b) the Executive’s
indictment or conviction of, or pleading nolo contendere or guilty to, a felony,
or a crime involving moral turpitude; (c) the Executive’s refusal to perform, or
intentional disregard of, in any material respect, the Executive’s duties and
responsibilities hereunder; and (d) a material breach by the Executive of this
Agreement or any other agreement to which the Executive and the Company are
parties. In each such event listed above, the Company shall give the Executive
written notice thereof which shall specify in reasonable detail the
circumstances constituting Cause, and there shall be no Cause with respect to
any such circumstances if cured by the Executive within thirty (30) days after
such notice.

 

D. Survival. The Executive’s post-termination obligations in Article IV shall
continue as provided in this Agreement.

 

ARTICLE IV.
Restrictive Covenants

 

A. Confidentiality.

 

(i) Confidential Information. During the Executive’s employment with the
Company, the Company shall grant the Executive otherwise prohibited access to
its trade secrets and confidential information which is not known to the
Company’s competitors or within the Company’s industry generally, which was
developed by the Company over a long period of time and/or at its substantial
expense, and which is of great competitive value to the Company, and access to
the Company’s customers and clients. For purposes of this Agreement,
“Confidential Information” includes any trade secrets or confidential or
proprietary information of the Company, including, but not limited to, the
following: methods of operation, products, inventions, services, processes,
equipment, know-how, technology, technical data, policies, strategies, designs,
formulas, developmental or experimental work, improvements, discoveries,
research, plans for research or future products and services, database schemas
or tables, software, development tools or techniques, training procedures,
training techniques, training manuals, business information, marketing and sales
methods, plans and strategies, competitors, markets, market surveys, techniques,
production processes, infrastructure, business plans, distribution and
installation plans, processes and strategies, methodologies, budgets, financial
data and information, customer and client information, prices and costs, fees,
customer and client lists and profiles, employee, customer and client nonpublic
personal information, supplier lists, business records, product construction,
product specifications, audit processes, pricing strategies, business
strategies, marketing and promotional practices, management methods and
information, plans, reports, recommendations and conclusions, information
regarding the skills and compensation of employees and contractors of the
Company, and other business information disclosed to the Executive by the
Company, either directly or indirectly, in writing, orally, or by drawings or
observation. “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (i) is generally
available to the public on the date of this Agreement or (ii) becomes generally
available to the public other than as a result of a disclosure not otherwise
permissible hereunder.

 

3

 

 

(ii) No Unauthorized Use or Disclosure. The Executive acknowledges and agrees
that Confidential Information is proprietary to and a trade secret of the
Company and, as such, is a special and unique asset of the Company, and that any
disclosure or unauthorized use of any Confidential Information by the Executive
will cause irreparable harm and loss to the Company. The Executive understands
and acknowledges that each and every component of the Confidential Information
(i) has been developed by the Company at significant effort and expense and is
sufficiently secret to derive economic value from not being generally known to
other parties, and (ii) constitutes a protectable business interest of the
Company. The Executive acknowledges and agrees that the Company owns the
Confidential Information. The Executive agrees not to dispute, contest, or deny
any such ownership rights either during or after the Executive’s employment with
the Company. The Executive agrees to preserve and protect the confidentiality of
all Confidential Information. The Executive agrees that the Executive shall not
during the period of Executive’s employment with the Company and thereafter,
directly or indirectly, disclose to any unauthorized person or use for the
Executive’s own account any Confidential Information without the Company’s
consent. Throughout the Executive’s employment with the Company thereafter: (i)
the Executive shall hold all Confidential Information in the strictest
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all Company policies
protecting the Confidential Information; and (ii) the Executive shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties.

 

(iii) Return of Property and Information. Upon the termination of the
Executive’s employment for any reason, the Executive shall immediately return
and deliver to the Company any and all Confidential Information, software,
devices, cell phones, personal data assistants, credit cards, data, reports,
proposals, lists, correspondence, materials, equipment, computers, hard drives,
papers, books, records, documents, memoranda, manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, which belong to the
Company or relate to the Company’s business and which are in the Executive’s
possession, custody or control, whether prepared by the Executive or others. If
at any time after termination of the Executive’s employment the Executive
determines that the Executive has any Confidential Information in the
Executive’s possession or control, the Executive shall immediately return to the
Company all such Confidential Information in the Executive’s possession or
control, including all copies and portions thereof.

 

4

 

 

B. Restrictive Covenants. In consideration for (i) the Company’s promise to
provide Confidential Information to the Executive, (ii) the substantial economic
investment made by the Company in the Confidential Information and goodwill of
the Company, and/or the business opportunities disclosed or entrusted to the
Executive, (iii) access to the Company’s customers and clients, and (iv) the
Company’s employment of the Executive pursuant to this Agreement and the
compensation and other benefits provided by the Company to the Executive, to
protect the Company’s Confidential Information and business goodwill of the
Company, the Executive agrees to the following restrictive covenants.

 

(i) Non-Competition. The Executive agrees that during the Restricted Period
(defined below), other than in connection with the Executive’s duties under this
Agreement (including, without limitation, services to affiliates of the
Company), the Executive shall not, and shall not use any Confidential
Information to, without the prior written consent of the Company, directly or
indirectly, either individually or as a principal, partner, stockholder,
manager, agent, consultant, contractor, distributor, employee, lender, investor,
or as a director or officer of any corporation or association, or in any other
manner or capacity whatsoever, become employed by, control, manage, carry on,
join, lend money for, operate, engage in, establish, perform services for,
invest in, solicit investors for, consult for, do business with or otherwise
engage in any Competing Business. Notwithstanding the restrictions contained in
this Article IV.B.(i), the Executive may own an aggregate of not more than two
percent (2%) of the outstanding stock of any class of any corporation engaged in
a Competing Business, if such stock is listed on a national securities exchange
in the United States (or a comparable exchange in a foreign jurisdiction) or
regularly traded in the over-the-counter market by a member of a national
securities exchange in the United States, without violating the provisions of
Article IV.B.(i).

 

For purposes of this Agreement:

 

(a) “Restricted Period” means during the Executive’s employment with the Company
and for a period of twelve (12) months immediately following the date of
Executive’s termination from employment for any reason.

 

(b) “Competing Business” means any business, individual, partnership, firm,
corporation or other entity that is competing with any aspect of the Company’s
business.

 

(ii) Non-Solicitation. The Executive agrees that during the Restricted Period,
other than in connection with Executive’s duties under this Agreement, the
Executive shall not, and shall not use any Confidential Information to, directly
or indirectly, either as a principal, manager, agent, employee, consultant,
officer, director, stockholder, partner, investor or lender or in any other
capacity, and whether personally or through other persons:

 

5

 

 

(a) Solicit business from, interfere with, induce, attempt to solicit business
with, interfere with, induce or do business with any actual or prospective
customer, client, supplier (including any content providers), manufacturer,
vendor or licensor of the Company with whom the Company did business, and who or
which: (1) the Executive contacted, called on, serviced or did business with
during the Executive’s employment with the Company; (2) the Executive learned of
as a result of the Executive’s employment with the Company; or (3) about whom
the Executive received Confidential Information. This restriction applies only
to business which is in the scope of services or products provided by the
Company or any affiliate thereof; or

 

(b) Solicit, induce or attempt to solicit or induce, engage or hire, on behalf
of the Executive or any other person or entity, any person who is an employee or
consultant of the Company or who was employed by the Company within the
preceding twelve (12) months.

 

C. Works.

 

(i) Assignment of Work Product. For the purposes of this Agreement, the term
“Work Product” shall mean, collectively, all work product, information,
inventions, original works of authorship, ideas, know-how, processes, designs,
computer programs, photographs, illustrations, developments, trade secrets and
discoveries, including improvements thereto, that the Executive conceives,
creates, develops, makes, reduces to practice, or fixes in a tangible medium of
expression, either alone or with others. During the Executive’s employment with
the Company and for a period of twelve (12) months following the termination of
the Executive’s employment for any reason, the Executive agrees that the
Executive shall promptly make full written disclosure to the Company of all Work
Product conceived, created, developed, made, reduced to practice, or fixed in a
tangible medium of expression during the period of the Executive’s employment
with the Company. Executive hereby assigns and shall be deemed to have assigned
to the Company or its designee, all of the Executive’s right, title, and
interest in and to any and all Work Product conceived, created, developed, made,
reduced to practice, or fixed in a tangible medium of expression during the
period of the Executive’s employment the Company that (a) relates in any manner
to the previous, existing or contemplated business, work, or investigations of
the Company; (b) is or was suggested by, has resulted or will result from, or
has arisen or will arise out of any work that the Executive has done or may do
for or on behalf of the Company; (c) has resulted or will result from or has
arisen or will arise out of any materials or information that may have been
disclosed or otherwise made available to the Executive as a result of duties
assigned to the Executive by the Company; or (d) has been or will be otherwise
made through the use of the Company’s time, information, facilities, or
materials, even if conceived, created, developed, made, reduced to practice, or
fixed during other than working hours. The Executive further acknowledges that
all original works of authorship that have been or will be made or fixed in a
tangible medium of expression by the Executive (solely or jointly with others)
within the scope of the Executive’s employment with the Company that are
protectable by copyright are “Works Made for Hire,” as that term is defined in
the United States Copyright Act. The Executive understands and agrees that the
decision whether or not to commercialize or market any Work Product is within
the Company’s sole discretion and for the Company’s sole benefit, and that no
royalty will be due to the Executive as a result of the Company’s efforts to
commercialize or market any such Work Product.

 

6

 

 

(ii) Patent and Copyright Registrations. The Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in Work Product in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
affidavits, and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Work Product. The Executive further
agrees that the Executive’s obligation to execute or cause to be executed, when
it is in the Executive’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

 

D. Tolling. If the Executive violates any of the restrictions contained in this
Article IV, the Restricted Period shall be suspended and shall not run in favor
of the Executive from the time of the commencement of any violation until the
time when the Executive cures the violation to the satisfaction of the Company.

 

E. Remedies. The Executive acknowledges that the restrictions contained in
Article IV of this Agreement, in view of the nature of the Company’s business
and the Executive’s position with the Company, are reasonable and necessary to
protect the Company’s legitimate business interests and that any violation of
Article IV of this Agreement would result in irreparable injury to the Company.
In the event of a breach by the Executive of Article IV of this Agreement, then
the Company shall be entitled to a temporary restraining order and injunctive
relief restraining the Executive from the commission of any breach. Such
remedies shall not be deemed the exclusive remedies for a breach or threatened
breach of this Article IV but shall be in addition to all remedies available at
law or in equity, including the recovery of damages from the Executive, the
Executive’s agents, any future employer of the Executive, and any person that
conspires or aids and abets the Executive in a breach or threatened breach of
this Agreement.

 

F. Reasonableness. The Executive hereby represents to the Company that the
Executive has read and understands, and agrees to be bound by, the terms of this
Article IV. The Executive acknowledges that the geographic scope and duration of
the covenants contained in this Article IV are fair and reasonable in light of
(i) the nature and wide geographic scope of the operations of the Company’s
business; (ii) the Executive’s level of control over and contact with the
business in the Restricted Area; and (iii) the amount of compensation, trade
secrets and Confidential Information that the Executive is receiving in
connection with the Executive’s employment by the Company.

 

G. Reformation. If any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the Parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, the
Company and the Executive intend to make this provision enforceable under the
law or laws of all applicable jurisdictions so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.

 

7

 

 

H. No Previous Restrictive Agreements. The Executive represents that, except as
disclosed to the Company, the Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of the Executive’s employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. The Executive further represents that the Executive’s
performance of all the terms of this Agreement and the Executive’s work duties
for the Company do not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by the Executive in
confidence or in trust prior to the Executive’s employment with the Company. The
Executive shall not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

ARTICLE V.
Miscellaneous Provisions

 

A. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York. Venue of any litigation arising from this
Agreement or any disputes relating to the Executive’s employment shall be in the
United States District Court for the Southern District of New York, or a state
district court of competent jurisdiction in New York, New York. The Executive
consents to personal jurisdiction of the United States District Court for the
Southern District of New York, or a state district court of competent
jurisdiction in New York, New York for any dispute relating to or arising out of
this Agreement or the Executive’s employment, and the Executive agrees that the
Executive shall not challenge personal or subject matter jurisdiction in such
courts.

 

B. Headings. The paragraph headings contained in this Agreement are for
convenience only and shall in no way or manner be construed as a part of this
Agreement.

 

C. Severability. In the event that any court of competent jurisdiction holds any
provision in this Agreement to be invalid, illegal or unenforceable in any
respect, the remaining provisions shall not be affected or invalidated and shall
remain in full force and effect.

 

D. Reformation. In the event any court of competent jurisdiction holds any
restriction in this Agreement to be unreasonable and/or unenforceable as
written, the court may reform this Agreement to make it enforceable, and this
Agreement shall remain in full force and effect as reformed by the court.

 

E. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understanding or
representations between the Parties pertaining to or concerning the subject
matter of this Agreement, including, without limitation, the Executive’s
employment with the Company. No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated in this Agreement by written amendment, such amendment to become
effective on the date stipulated in it. Any amendment to this Agreement must be
signed by all parties to this Agreement. The Executive acknowledges and
represents that in executing this Agreement, the Executive did not rely, and has
not relied, on any communications, promises, statements, inducements, or
representation(s), oral or written, by the Company, except as expressly
contained in this Agreement. The Parties represent that they relied on their own
judgment in entering into this Agreement.

 

8

 

 

F. Waiver. No waiver of any breach of this Agreement shall be construed to be a
waiver as to succeeding breaches. The failure of either party to insist in any
one or more instances upon performance of any terms or conditions of this
Agreement shall not be construed as a waiver of future performance of any such
term, covenant or condition but the obligations of either party with respect
thereto shall continue in full force and effect. The breach by one party to this
Agreement shall not preclude equitable relief or the obligations in Article IV.

 

G. Modification. The provisions of this Agreement may be amended, modified or
waived only with the prior written consent of the Company and the Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

 

H. Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective heirs, successors and permitted assigns.
The Executive may not assign this Agreement to a third party. The Company may
assign its rights, together with its obligations hereunder, to any affiliate
and/or subsidiary of the Company or any successor thereto or any purchaser of
substantially all of the assets of the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 

9

 

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed on the date first set forth above, to be effective as of that date.

 

EXECUTIVE:         /s/ Stephen Brown   Stephen Brown         COMPANY:        
NanoVibronix, Inc.         By: /s/ Brian Murphy   Name: Brian Murphy   Title:
CEO  

 

Signature Page to Employment Agreement

 

 

 